FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                           October 22, 2020
                        _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 WILLIAM DANIEL HARDIN,

       Petitioner - Appellant,

 v.                                                          No. 19-1201
                                                   (D.C. No. 1:17-CV-02626-CMA)
 SEAN PRUITT, Warden; PHILIP J.                              (D. Colo.)
 WEISER, Attorney General of the State of
 Colorado,

       Respondents - Appellees.
                      _________________________________

                            ORDER AND JUDGMENT**
                        _________________________________

Before HOLMES, BALDOCK, and MORITZ, Circuit Judges.
                  _________________________________

      William Daniel Hardin, a Colorado state prisoner proceeding pro se, appeals

the district court’s denial of his petition for a writ of habeas corpus under 28 U.S.C.

§ 2254. Exercising jurisdiction pursuant to 28 U.S.C. § 1291, we affirm.



      
         We have substituted the current warden of the Arkansas Valley Correctional
Facility, Sean Pruitt, for the former warden, Terry Jaques, under Fed. R. App. P.
43(c)(2).
      **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                   I. Background

      Hardin was accused of robbing three men—Victor Irving, Isaac Fisher, and

Lloyd Rhodes—and of killing two of them, Irving and Fisher. The crimes occurred

at the victims’ drug house in Denver. The State of Colorado charged Hardin with one

count of aggravated robbery of all three men, two counts of felony murder, and two

counts of after-deliberation murder. In 1988, a jury found him guilty by separate

verdict forms of two counts of aggravated robbery (Irving and Rhodes), two counts of

felony murder (Irving and Fisher), and two counts of after-deliberation murder

(Irving and Fisher). The jury acquitted Hardin of aggravated robbery of Fisher. The

trial court sentenced Hardin to consecutive terms of imprisonment of sixteen years

for each aggravated robbery conviction and to life imprisonment for each

felony-murder conviction. The court did not sentence Hardin on the

after-deliberation murder convictions.

      Hardin appealed, and his appeal included a claim that his trial counsel

provided constitutionally ineffective assistance (IAC). See R., Vol. 1 at 164-65.

Soon after, he requested and obtained a limited remand to pursue the IAC claim

under Colorado Rule of Criminal Procedure 35(c). The postconviction proceeding

languished until 1997, when the Colorado Court of Appeals (CCA) vacated the

limited remand and decided the direct appeal (Hardin I). The CCA affirmed the

convictions but remanded with instructions that the trial court vacate the felony




                                           2
murder conviction concerning Irving’s death,1 enter a judgment of conviction for the

count of after-deliberation murder of Irving, and resentence Hardin accordingly. The

CCA determined that Hardin’s IAC claim should be resolved in a postconviction

proceeding.2 The Colorado Supreme Court denied review.

      Hardin filed a pro se Rule 35(c) motion. The postconviction court summarily

denied the motion and did not resentence Hardin in accordance with the remand

instructions. In 2000, the CCA reversed and remanded with instructions to hold

further proceedings on the postconviction claims and resentence Hardin as previously

instructed.

      After the remand, the postconviction court appointed another attorney in 2001

to represent Hardin, but the case again languished for years until 2012, when a new

judge (the third since the second remand) took over. Hardin’s attorney then filed a

supplement to the pro se Rule 35(c) motion, see id. at 441-512, which we shall refer

to as the Rule 35(c) motion. The postconviction court held a three-day hearing on the

motion and denied it. The CCA affirmed. See id. at 269-90 (Hardin III).3 The

Colorado Supreme Court denied review.


      1
         The CCA ruled that the conviction for aggravated robbery of Irving merged
with the conviction for felony murder of Irving but did not merge with the conviction
for after-deliberation murder of Irving.
      2
        The CCA also decided a number of issues that are germane to the analysis of
some of the IAC subclaims at issue in this appeal. We reserve discussion of those
rulings until our analysis.
      3
        Hardin III is published, see People v. Hardin, 405 P.3d 379 (Colo. App.
2016), but we cite to the record for convenience.
                                          3
       Hardin then initiated a pro se § 2254 proceeding. The district court denied

relief and a certificate of appealability (COA). See id. at 546-73. This court granted

a COA on Hardin’s IAC claim and otherwise denied a COA. In his appellate briefs,

Hardin takes issue with the district court’s disposition of five IAC subclaims labeled

as ii(A), ii(B), ii(C), ii(E), and ii(F). We address the subclaims in the following

order: ii(A), ii(F), ii(B) and ii(C) (together), and ii(E). In so doing, we afford

Hardin’s pro se filings a liberal construction, but we do not act as his advocate. See

Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008).

                                     II. Discussion

A.     Subclaim ii(A), failure to object to duplicitous aggravated-robbery charge

       In subclaim ii(A) of his § 2254 petition, Hardin argued that trial counsel was

constitutionally ineffective when he failed to object to the information charging all

three aggravated robberies in one count. The district court ruled that because Hardin

presented this subclaim in his Rule 35(c) motion but not in the ensuing appeal, the

claim was unexhausted, and Hardin could not avail himself of the procedural-default

exception carved out in Martinez v. Ryan, 566 U.S. 1 (2012). Martinez provides that

in states (like Colorado) where a trial-counsel IAC claim “must be raised in an

initial-review collateral proceeding, a procedural default will not bar a federal habeas

court from hearing a substantial claim of ineffective assistance at trial if, in the

initial-review collateral proceeding, there was no counsel or counsel in that

proceeding was ineffective.” Id. at 17. Under Martinez, a claim is “substantial” if it

“has some merit.” Id. at 15. The Martinez exception is limited to ineffective

                                             4
assistance of initial postconviction counsel; it does not encompass “attorney errors in

. . . appeals from initial-review collateral proceedings.” Id. at 16.

      We conclude that the district court erred in deeming subclaim ii(A)

procedurally defaulted due to failure to exhaust. But we further conclude that

subclaim ii(A) fails on the merits.

      1. Subclaim ii(A) is not procedurally defaulted

      Exhaustion requires “one complete round of the State’s established appellate

review process,” O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999), and the claim

must have “been ‘fairly presented’ to the state court,” Bland v. Sirmons, 459 F.3d

999, 1011 (10th Cir. 2006) (quoting Picard v. Connor, 404 U.S. 270, 275 (1971)).

The “crucial inquiry” in the fair-presentation analysis “is whether the substance of

the petitioner’s claim has been presented to the state courts in a manner sufficient to

put the courts on notice of the federal constitutional claim.” Prendergast v.

Clements, 699 F.3d 1182, 1184 (10th Cir. 2012) (internal quotation marks omitted).

A claim can also be exhausted, and therefore ripe for review under the deferential

standards of § 2254(d), if the state appellate court considers it sua sponte. Alverson

v. Workman, 595 F.3d 1142, 1153 n.3 (10th Cir. 2010). As the following discussion

illustrates, Hardin “fairly presented” subclaim ii(A) to both the postconviction court

and the CCA, but even if he had not, the CCA actually decided this subclaim as a

matter of constitutional law.

      Hardin advanced subclaim ii(A) in his Rule 35(c) motion. See R.,

Vol. 1 at 477-79 (arguing that trial counsel was ineffective in failing to object to

                                            5
duplicitous charge). Although the postconviction court expressly decided two other

IAC subclaims concerning what it termed “[t]rial [f]ailures,” see id. at 220-21, it did

not expressly recognize or decide this subclaim. It did, however, provide a general

assessment of Strickland prejudice regarding all of the “claimed instances” of IAC

and concluded that Hardin had not shown there was a reasonable probability of a

more favorable outcome but for any deficient performance. See id. at 221-23;

Strickland v. Washington, 466 U.S. 668, 694 (1984) (holding that prejudice for IAC

claims requires showing “that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different”).

      In his appeal to the CCA, Hardin nominally framed the issue as a matter of

state procedural law regarding the postconviction court’s failure to provide any

findings regarding this subclaim, as required by Colorado Rule of Criminal Procedure

35(c)(3)(V). See R., Vol. 1 at 243-44, 256. But Hardin also cited Strickland and

related IAC caselaw, see id. at 257, and he further explained why the postconviction

court would have found IAC if it had considered this subclaim, see id. at 258-60.

Hardin argued that, contrary to trial counsel’s testimony at the Rule 35(c) hearing,

the decision not to object was not strategic because the failure to object (1) exposed

Hardin to multiple additional charges carrying consecutive sentences, (2) foreclosed

jury deadlock if one juror disagreed that the prosecution had proved aggravated

robbery of any one of the named victims, (3) foreclosed outright acquittal if they all

disagreed, and (4) foreclosed review on direct appeal. See id. at 259-60.



                                           6
      The CCA ruled that the postconviction court did not abuse its discretion by

failing to make the specific findings that Rule 35(c)(3)(V) requires. See id.

at 281-86. The CCA observed that “the postconviction court made factual findings

regarding the lack of prejudice Hardin suffered as a result of any alleged ineffective

assistance of trial counsel.” Id. at 284. For that reason, the CCA deferred “to those

findings and conclude[d] that Hardin ha[d] not satisfied the prejudice prong of the

Strickland test.” Id. The CCA noted that the postconviction court had “addressed

some allegations [of IAC] generally and the rest specifically” and had reached the

final conclusion that “none of the claimed instances of ineffectiveness would,

separately or together, likely have had any impact on the outcome of this case.” Id.

(ellipsis and internal quotation marks omitted).

      Next, and significantly for merits purposes here, the CCA referred to its earlier

ruling on the underlying substantive-duplicity claim in Hardin I that Hardin “‘failed

to demonstrate any prejudice resulting from the manner in which the aggravated

robberies were charged,’ in part because of the trial court’s uncontested power to

allow constructive amendments or variances of a criminal information at any time

before the verdict.” Id. at 284-85 (quoting Hardin I, id. at 172). The CCA found “no

support in the record for Hardin’s speculative assertions that the trial court (1) would

have likely refused to allow the amendment or variance upon objection or (2) abused

its discretion in allowing this amendment or variance regardless of whether trial

counsel made the desired objection.” Id. at 285. The CCA further concluded that the

postconviction court had either “implicitly or expressly . . . denied all of Hardin’s

                                            7
arguments.” Id. The CCA “therefore determine[d] that the postconviction court’s

findings of fact and conclusions of law sufficiently provided the basis of its ruling—

namely, that Hardin had failed to satisfy the prejudice prong of Strickland.” Id.

Although the CCA ruled that the lack of specific factual findings did not amount to

an abuse of discretion, see id. at 286, it also decided the constitutional IAC issue

when it “assum[ed] without deciding that trial counsel’s failures to object constituted

ineffective assistance,” “defer[red] to the postconviction court’s factual findings,”

and “determine[d] that Hardin ha[d] not satisfied the prejudice prong of the

Strickland test.” Id.

      Based on the foregoing review, we conclude that, despite nominally framing

the issue as a matter of state procedure, Hardin fairly presented a constitutional IAC

claim, and in any event, the CCA rendered a decision on that issue when it concluded

there was no Strickland prejudice. Therefore, subclaim ii(A) is exhausted, and the

Martinez exception to procedural default is irrelevant.

      2. Subclaim ii(A) fails on the merits

      Having established that subclaim ii(A) is not procedurally defaulted, we turn

to its merits. Because the CCA decided the claim on the merits, § 2254(d)’s

deferential standard of review applies. Under that standard, Hardin is entitled to

relief on this subclaim only if the CCA’s adjudication of it “was contrary to, or

involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States,” § 2254(d)(1), or “was based



                                            8
on an unreasonable determination of the facts in light of the evidence presented in the

State court proceeding,” § 2254(d)(2).

       In his appellate briefs, Hardin has not addressed Strickland prejudice regarding

subclaim ii(A), instead focusing on whether Martinez rescues the subclaim from

procedural default. And we find no adequate showing of prejudice in his Rule 35(c)

or § 2254 filings.

       In his Rule 35(c) motion, Hardin emphasized that when the CCA considered

the underlying duplicity issue in Hardin I, the court repeatedly referred to the fact

that at no point in the trial did counsel object to the charge or the trifurcation of the

charge in the jury instructions or verdict forms. See R., Vol. 1 at 477-78 (discussing

id. at 172). Hardin also pointed out the CCA’s conclusion that although the count

was duplicitous when charged, the failure to object prior to trial resulted in waiver of

any duplicity objection. See id. at 478 (discussing id. at 172-73).

       As noted above, in his appeal of the denial of the Rule 35(c) motion, Hardin

set out four reasons why the failure to object was not strategic: it exposed him to

multiple additional charges carrying consecutive sentences, foreclosed jury deadlock

if one juror disagreed that the prosecution had proved aggravated robbery of any one

of the named victims beyond a reasonable doubt, foreclosed outright acquittal if they

all disagreed, and foreclosed review on direct appeal. Id. at 259-60. In concluding

that Hardin failed to demonstrate Strickland prejudice, the CCA did not address these

reasons, which could be construed as prejudice arguments. Instead, the CCA focused

on a different, and dispositive, prejudice consideration—whether an objection would

                                             9
have been sustained. See id. at 285. The CCA referred to Hardin I’s rejection of the

substantive duplicitous-count claim on the ground that Hardin failed to show

prejudice resulting from the manner the count was charged “because of the trial

court’s uncontested power to allow constructive amendments or variances of criminal

information at any time before the verdict.” Id. at 284-85 (discussing Hardin I, id.

at 171-72). And the CCA found “no support in the record for Hardin’s speculative

assertions that the trial court (1) would have likely refused to allow the amendment or

variance upon objection or (2) abused its discretion in allowing this amendment or

variance regardless of whether trial counsel made the desired objection.” Id. at 285.

      Hardin never addressed these reasons in his § 2254 filings, arguing only that

“had the duplicitous counts been dismissed,” there was “a reasonable likelihood that

he would not have been convicted of [aggravated] robbery.” Id. at 534. Nor has he

addressed those reasons on appeal. And he would fare no better even if he had

reiterated the four points he raised in his brief to the CCA (and which the CCA did

not expressly address), because those points are equally speculative—they fall short

of showing a reasonable probability that the outcome of his trial would have been

different had trial counsel raised a duplicity objection.

      For these reasons, we conclude that the CCA’s decision is entitled to § 2254(d)

deference. Accordingly, we affirm the denial of relief on subclaim ii(A).




                                           10
B.     Subclaim ii(F), failure to object when the trial court refused
       to provide a copy of Rhodes’s testimony upon the jury’s request

       In subclaim ii(F) of his § 2254 petition, Hardin argued that trial counsel was

constitutionally ineffective when he failed to object to the trial court’s refusal to

provide the jury with a copy of the testimony of the surviving victim, Rhodes. The

trial court told the jury it would have to rely on its collective memory because there

were only the stenographer’s notes and no transcript had yet been prepared. The

district court concluded that because Hardin presented this subclaim in his Rule 35(c)

motion but not in the ensuing appeal, the claim was unexhausted, and therefore

Hardin could not avail himself of Martinez.

       Hardin disputes the district court’s procedural ruling, but we need not sort out

the argument. Section 2254(b)(2) provides that “[a]n application for a writ of habeas

corpus may be denied on the merits, notwithstanding the failure of the applicant to

exhaust the remedies available in the courts of the State.” And in the interest of

judicial economy, we may consider unexhausted claims on the merits despite a

failure to exhaust. Milton v. Miller, 812 F.3d 1252, 1265 (10th Cir. 2016). We elect

to do so with respect to subclaim ii(F). Under these circumstances, our review is de

novo. See Allen v. Mullin, 368 F.3d 1220, 1235 (10th Cir. 2004) (reviewing de novo

an unexhausted claim and citing § 2254(b)(2)).

       On direct appeal, the CCA ruled, albeit on plain-error review of the underlying

substantive claim (i.e., not an IAC claim), that “[n]othing in the record indicates that

defendant was prejudiced by the [trial court’s] response” to the jury’s request, and


                                            11
“defense counsel may have made the tactical decision not to have the testimony read

to avoid possible prejudice to defendant.” R., Vol. 1 at 176. In his § 2254 filings,

Hardin offered only a conclusory argument that, had the trial court provided the

requested transcript, the jury would not have convicted him of at least “the

aggravated robbery charge (and in turn the felony murder charges as well).” Id.

at 537. And even in his Rule 35(c) motion, Hardin (through counsel) merely pointed

out that one main issue for the jury was whether to believe Rhodes’s testimony

(which the jury could not review) or Hardin’s videotaped statement to the police

(which the jury could review), and he suggested that “a comparison of the statements

would have been of assistance to the jury.” Id. at 480.4 In other words, at no point

has Hardin ever attempted to explain why there is a reasonable probability of a


      4
         In its order denying the Rule 35(c) motion, the postconviction court
addressed Hardin’s version of events, which apparently was drawn from his
videotaped statement (he did not testify at trial): “He admits he was there [at the
victims’ drug house], visiting his friends. He claims that Irving and Fisher began
fighting and that as they struggled for a gun Irving shot Fisher. He claims that he
then tried to wrestle the gun from Irving and the gun ‘went off.’” R., Vol. 1
at 221-22. The court then pointed out how Hardin’s self-defense theory conflicted
with a raft of evidence, including that there was a total of six shots: “Fisher was shot
once in the neck, Irving twice in the back,” a “fourth shot struck a wall near where
Rhodes testified he had run,” a fifth shot “was found in a hall where Rhodes said he
ran, and the sixth on the floor of a stairwell leading from that hall.” Id. at 222. There
also was testimony from a woman who heard gunshots and “saw a tall black man
[Hardin, apparently] running after a shorter stockier man she was later able to
identify as Rhodes.” Id. Other witnesses heard Rhodes “yell for help and ask for
people to call the police.” Id. The postconviction court considered Hardin’s theory
“not even really a self-defense theory, but rather a theory of serial accidents,” and
observed that “[n]o defense witness, nor defense counsel in closings, could explain
why [Hardin] would be chasing Rhodes after this series of accidents, or why Rhodes,
and not [Hardin], would be calling for help and asking bystanders to call the police.”
Id.
                                           12
different outcome if trial counsel had objected to the trial court’s ruling on the jury’s

request. That would require showing a reasonable probability that (1) the trial court

would have sustained the objection and provided the jury with a transcript and (2) the

verdict on any of the counts would have been different. In view of this failure, we

affirm the denial of relief on subclaim ii(F).

C.    Subclaims ii(B) and ii(C), failure to object to sentences because of
      acquittal on aggravated robbery as to one of the three victims (Fisher)

      In subclaims ii(B) and ii(C) of his § 2254 petition, Hardin summarily argued

that trial counsel was constitutionally ineffective when he failed to object to (1) the

sentence for felony murder because the jury acquitted him of the underlying felony

(aggravated robbery), and (2) the sentences for aggravated robbery because the jury

acquitted him of aggravated robbery. See R., Vol. 1 at 89-90. In his traverse, Hardin

framed the issue a bit differently. He argued that there was insufficient evidence to

convict him on the aggravated robbery count and that trial counsel was ineffective in

failing to object to the sufficiency of the evidence on that count. Id. at 535. He

appears to have incorporated by reference part of his argument on subclaim ii(A)—

that aggravated robbery in Colorado requires proof that the victim had the ability to

exercise control over the object of the robbery, and the jury was never instructed to

that effect, see id. at 533-34. Hardin opined that if counsel had objected, there is a

reasonable probability that the aggravated robbery count would have been dismissed




                                           13
“along with the felony murder counts.” Id. at 536.5 This opinion appears to rest on

his view that either (1) charging three counts of aggravated robbery in one count was

duplicitous, and trial counsel should have objected on that ground; or (2) there was

insufficient evidence to sustain the three aggravated robbery counts after the

constructive amendment of the information (as the CCA had ruled in Hardin I), and

trial counsel should have objected to trifurcation of that count. See id. at 535-36.

       Observing that these two subclaims were not raised in the Rule 35(c) motion,

see id. at 568, the district court concluded that Martinez did not excuse the

procedural default, see id. at 569-71. The court concluded that subclaim ii(B)’s

premise—that Hardin should not have been sentenced for felony murder of Fisher

because the jury acquitted him of aggravated robbery of Fisher—was flawed given

Hardin I’s explanation that the jury found Hardin guilty of felony murder of Fisher

because that murder “‘occurred during the course of the robbery of the other two

[victims].’” Id. at 570 (quoting Hardin I, id. at 168). Because the underlying issue



       5
         Hardin also stated that at the Rule 35(c) hearing, trial counsel testified that he
did not object to trifurcation of the original count because he planned to move for
dismissal of the counts due to insufficient evidence, but he never did. See R., Vol. 1
at 535. He repeats this argument on appeal. See Aplt. Opening Br. at 3(n). In
support, he points to four pages of trial counsel’s testimony (66-68 and 104), but
nothing in those pages (or elsewhere in the transcript) suggests that counsel planned
to seek dismissal of the aggravated robbery counts for any reason, let alone the
reason Hardin ascribes to him. Instead, trial counsel said the counts did not matter
much because (1) Hardin was facing two life sentences for the murders, and the jury
would either find Hardin guilty of all counts or none; and (2) he wanted as many
charges as possible so the jury would perceive Hardin to be a “monster,” an image
that trial counsel planned to debunk on cross-examination. See Transcript of
Rule 35(c) Hearing at 66-68, 104, People v. Hardin, No. 87CR1542 (Sept. 13, 2013).
                                            14
lacked merit, the district court concluded that subclaim ii(B) itself failed, and

therefore Martinez did not excuse the procedural default. Id. (citing Lafler v.

Cooper, 566 U.S. 156, 167 (2012), for the principle that an IAC claim fails if its

underlying premise lacks merit).

      The district court construed subclaim ii(C), failure to object to the sentences

for aggravated robbery because Hardin was acquitted of aggravated robbery, as

referring to the acquittal of the aggravated robbery charge as to Fisher and the fact

that Hardin was originally charged with only one count of aggravated robbery of all

three victims. R., Vol. 1 at 571. The court concluded that the subclaim lacked merit

because in Hardin I, the CCA held that there was either a constructive amendment to

or a variance from the original aggravated robbery count (resulting in three separate

counts), and Hardin had not shown prejudice from the manner in which the robberies

were charged. Id. Accordingly, the district court concluded that subclaim ii(C) was

not substantial under Martinez, postconviction counsel did not render ineffective

assistance by failing to raise it, and the subclaim was procedurally defaulted. Id.

      On appeal, Hardin posits that trial counsel was ineffective in failing to seek

dismissal of the aggravated-robbery and felony-murder charges because of the

alleged instructional error and evidentiary insufficiency. But he provides only

conclusions that the evidence was insufficient and the jury improperly instructed; he

does not discuss the evidence or cite any portion of the state-court record. And it is

clear that the IAC claim is not substantial for Martinez purposes, because in Hardin I,

the CCA upheld as a matter of state law the constructive amendment or variance of

                                           15
the aggravated robbery count, see R., Vol. 1 at 171-72, and we defer to that

conclusion on habeas review, see Heard v. Addison, 728 F.3d 1170, 1175 (10th Cir.

2013) (explaining that deference owed to state-court interpretations of state law

“applies with equal force to interpretations of state law ‘announced on direct appeal

of the challenged conviction’” (quoting Bradshaw v. Richey, 546 U.S. 74, 76 (2005)).

Accordingly, we affirm the district court’s ruling that subclaims ii(B) and ii(C) are

procedurally defaulted and that Martinez does not excuse the default.

D.    Subclaim ii(E), failure to object to “acquittal first” instruction

      In subclaim ii(E) of his § 2254 petition, Hardin argued that trial counsel was

constitutionally ineffective when he failed to object to the trial court’s “acquittal

first” instruction. The instruction provided: “If you are not satisfied beyond a

reasonable doubt that the defendant is guilty of Murder in the First Degree (after

deliberation), he may, however, be found guilty of any lesser offense . . . [.]” Id.

at 156.6 Hardin raised the propriety of the instruction on direct appeal, arguing that it

precluded the jury from even considering the lesser-included offenses until it had

acquitted him of the greater offenses, thereby interfering with the jury’s ability to

fully consider the lesser-included offenses. In Hardin I, the CCA rejected Hardin’s

claim because in People v. Padilla, 638 P.2d 15 (Colo. 1981) (en banc), the Colorado

Supreme Court had rejected the same argument. R., Vol. 1 at 175.



      6
         We derive this quote from Hardin’s direct appeal brief because we are unable
to locate the jury instructions in either the state-court or district-court record, and
there is no dispute regarding what the instruction provided.
                                            16
        Hardin did not raise subclaim ii(E) in his Rule 35(c) motion, and the district

court ruled that it was procedurally defaulted. The court reasoned that because the

underlying issue was resolved on direct appeal based on Padilla, “trial counsel was

not ineffective for failing to object to an instruction that was consistent with

controlling state precedent,” postconviction counsel was not ineffective for failing to

raise an IAC claim based on the failure to object, the subclaim was not substantial

under Martinez, and the claim was procedurally defaulted.

        On appeal, Hardin argues that the procedural default should be excused

because subclaim ii(E) is substantial. He argues that both the CCA (in Hardin I) and

the district court erred in relying on Padilla for the proposition that the acquittal-first

instruction is permissible under Colorado law. He notes that, as explained in a more

recent case, People v. Richardson, 184 P.3d 755, 764 n.7 (Colo. 2008) (en banc),

Colorado is a “soft transition” state, meaning that it does not require a jury to acquit a

defendant of a greater charge before considering a lesser-included charge. He

contends that Richardson controls, not Padilla, and that the instruction in his case

was a “hard transition” instruction. He also relies on Beck v. Alabama, 447 U.S. 625

(1980), arguing that Beck provides the controlling rule, and trial counsel should have

been aware of Beck and lodged an objection to the acquittal-first instruction based on

Beck.

        Hardin’s argument wholly lacks merit. Take first Richardson. There the

Colorado Supreme Court noted that Colorado “follows the ‘soft transition’

approach.” 184 P.3d at 764 n.7. But the court cited Padilla among the cases

                                            17
supporting this observation, characterizing Padilla as “noting that the particular jury

instruction in question was proper because, inter alia, it could not be ‘read to require

a unanimous decision on the greater offense before consideration of the lesser.’”

Id. (quoting Padilla, 638 P.2d at 18). Clearly then, Padilla did not approve a “hard

transition” instruction in a soft-transition state because the instruction did not require

unanimous acquittal. Therefore, trial counsel’s failure to object to the same

instruction in Hardin’s case was not constitutionally deficient performance and did

not result in Strickland prejudice.

      Next, Beck is not on point. In Beck, the Supreme Court considered a state

statute that prohibited a judge from giving a jury the option of convicting a defendant

of felony murder, which is a lesser-included offense of the capital crime of

robbery-intentional killing. 447 U.S. at 628-29. The Court concluded that the death

penalty may not “constitutionally be imposed after a jury verdict of guilt of a capital

offense, when the jury was not permitted to consider a verdict of guilt of a lesser

included non-capital offense, and when the evidence would have supported such a

verdict.” Id. at 628 (emphasis added) (internal quotation marks omitted). Unlike the

jury in Beck, Hardin’s jury was permitted to consider lesser-included offenses, and

under Padilla, the instruction did not “deprive [Hardin] of a right to trial by jury,”

638 P.2d at 18.7


      7
       Hardin also contends that in her dissenting opinion in Blueford v. Arkansas,
566 U.S. 599 (2012), Justice Sotomayor cited Beck when discussing “the fact that
when a ‘soft’ transition state tenders a ‘hard’ transition instruction, the defendant’s
due process rights are violated in turn requiring reversal of his/her conviction(s).”
                                            18
       In sum, Hardin has not established that subclaim ii(E) is substantial, so we

affirm the district court’s ruling that it is procedurally defaulted.

                                     III. Conclusion

       The district court’s judgment is affirmed.


                                              Entered for the Court


                                              Nancy L. Moritz
                                              Circuit Judge




Aplt. Opening Br. at 3(o) (citing Blueford, 566 U.S. at 612 (Sotomayor, J.,
dissenting)). Hardin’s contention is unfounded. There is no statement in Justice
Sotomayor’s dissent, or anywhere else in Blueford, regarding a due process violation
when a soft-transition state tenders a hard-transition instruction (double jeopardy was
at issue in Blueford). And Beck is not cited anywhere in Blueford.
                                            19